Opinion by
President Judge Crumlish,
This is an appeal from an order entered by the Washington County Common Pleas Court, sitting en banc, which dismissed the exceptions filed by the appellants to the order of Thomas J. Tebputac, Judge, which dismissed appellants’ complaint in equity. The appellants sought to enjoin Peters Creek Sanitary Authority from collecting sewer hook-up tapping fees assessed against them. The lower court found that the use of tapping fees was a proper means of securing financing for the overall construction of the sewer project. The court further found that the tapping fee was not a tax within the meaning of Article 3, Section 31 of the Pennsylvania Constitution. Lastly, the court found that the tapping fee was reasonable and properly related to the value of service rendered.
Having examined the record and relevant law, we hereby affirm and adopt as our own the able opinion of Judge Tebputac, entered at No. 7368, In Equity, Book No. 43, Page 251.
*53Order
The Order of the Washington County Court of Common Pleas dated December 14, 1979 (No. 7368 In Equity, Book No. 43, Page 251), is hereby affirmed.
Date: June 16,1981